Title: To James Madison from Sylvanus Bourne, 19 May 1808
From: Bourne, Sylvanus
To: Madison, James



Sir!
Consular Office of the U. S. of America Amsterdam the 19 May 1808

I herein transmit you sundry Leiden Gazettes up to this date, which contain the most correct intelligence that can be given of the events passing in Europe, none of which are of a nature to justify the expectation of peace, or any other material change, in the present situation of affairs.  It would be satisfactory to me to be informed of the intentions of Govt. in my regard on the subject mentioned in my last letter, & if it may be disposed to take in to consideration the unpleasent situation I am placed in being deprived of all emolument or revenu whatever by the present state of things; while at the same time the public interest & that of many Citizens of the United States makes it dio  s accounts necessary that I should remain at my Post.  I have the honor to be with great respect Yr Obt. Servt.

S Bourne

